Citation Nr: 1020864	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-28 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher initial rating in excess of 10 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
PTSD and assigned a 10 percent disability rating, effective 
May 7, 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a November 2008 statement in support of the claim, the 
Veteran reported that he had been prescribed a medication 
within the last two weeks to help treat his "anxiety 
attacks."  The record contains a VA medical center (VAMC) 
treatment note indicating that this medication was going to 
be increased, but there is no record of when this medication 
was prescribed.  The Veteran also reported in the November 
2008 statement that he was attending counseling sessions 
twice a month with Dr. R. Frank at the Poplar Bluff, 
Missouri, VAMC.  The last treatment note showing treatment 
with this doctor is dated in August 2008.  Moreover, in a 
February 2009 VAMC treatment note, the Veteran reported that 
he had received four individual counseling sessions with Dr. 
Scandell, of the Poplar Bluff VAMC.  A VA treatment note 
indicates that Dr. Scandell had seen the Veteran in October 
2007, but the record of this treatment is not associated with 
the claims folder.  The record does not contain any records 
of individual counseling sessions or treatment with this 
doctor.  

Where VA has knowledge of pertinent reports in the possession 
of the VA, an attempt to obtain those reports must be made 
and those records are constructively of record.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As it appears that the 
record is incomplete and that the additional treatment 
records involve relevant PTSD treatment, a remand is 
necessary to obtain all VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain all records 
of psychiatric treatment from the VA, 
including treatment from December 2006 to 
the present.  If further information or 
authorizations are required, contact the 
Veteran.

2.  If newly received records indicate a 
change in the Veteran's disability from 
PTSD, he should be afforded a new VA 
examination.

3.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of 
the case before the claims file is returned 
to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


